                 Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 1 of 14




                                                    Acting        Deputy Chief Privacy Officer
                                                            Deputy Chief FOIA Officer


                                                                      June   5   2019                   i
               Department   of   Homeland   Security

               Privacy Office




                                                47     Homeland           Protect   Connect Perform
                                                       Security




                                                                                                      EXHIBIT

                                                                                                        25




         UNREDACTED VERSION OF
         DOCUMENT SOUGHT TO BE SEALED                                                      EXHIBIT AA
CONFIDENTIAL     SUBJECT TO PROTECTIVE      ORDER                                                        NTG00103807
               Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 2 of 14


                                               Agenda



                                  Program Functions             Teams
                                       Disclosure

                                       FOIA    Policy    Compliance and

                                       Training

                                       Appeals          Litigation




                                  Primary Challenges

                                       Decentralization

                                       Increase    in   Incoming Requests




               €3
                                       Backlog



                                  Backlog   Reduction        Efforts



                                                  Homeland             Protect   Connect Perform
                st                                Security                                         2




CONFIDENTIAL   SUBJECT TO PROTECTIVE   ORDER                                                           NTG00103808
                     Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 3 of 14


                                                                      Our Mission


               The   Privacy   Office     PRIV      facilitates    the Department          of   Homeland Securitys        efforts    to   reduce

               information      management           risks   by ensuring the appropriate             collection      use and sharing           as

               well as    the protection       of   personally identifiable         information      PII through        the Privacy

               Program and by promoting               accountability        through       the Freedom of Information           Act   FOIA
               Program


                   Managing      risk     We   are an    integral    part of     the Departments         risk   management      efforts

                   across numerous programs                  systems and technologies              especially       with information

                   technology and procurement

                   Enabling     new homeland            security    tools    We    will   continue   to lean    forward and participate

                   in   the design   and    rollout of       new and   update       of    technologies    ensuring they include           the

                   toughest privacy         standards for the protection              of sensitive    information

               >   Sustaining    public trust        and confidence         in   DHS operations       When      a   new DHS    policy     or

                   requirement       is   rolled    out we    want those to be able to withstand                 the highest    level     of


                   scrutiny    from oversight and the public




                                                                             Homeland
                                                                     E3      Security
                                                                                                         Protect     Connect Perform




CONFIDENTIAL         SUBJECT TO PROTECTIVE                    ORDER                                                                                 NTG00103809
                      Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 4 of 14


                                                                 Core Capabilities FY19


           Programs     Governance                                                            912                                                   FOIAXpress        the      Privacy

                                                                                     Privacy Leadership                                             Office   will   collect    $601K         in

                                                                                           4 FTPs                                                   reimbursable        funds        to
           Privacy    Policy   Development                                           $747K Appropriated                                             offset   the    maintenance

                                                                                                                                                    storage and systems
           Freedom     of Information Act                                         $548K    SB                                                       administration       costs
                                                                                  $117K WCF                                     435
                                                                                                                         Non    Pay   Costs         Currently used        by DHS
                                                                                  $10K Other Expenses
                                                                1139
           Privacy    Compliance                                                                                                $322K               Headquarters        HQ
                                                        Business Operations                                                                         Immigration       Customs              and
                                                              5 FTPs                                                    $50K    Travel
                                                                                                                                                    Enforcement         ICE
           Information Sharing                          $843K    Appropriated                       3188                $272K    ContIAAs
                                                                                                                                                    Federal Emergency

           Safeguarding and Security                $685K      SB                    Freedom       of Information Act
                                                                                                                                                    Management          Agency
                                                    $146K      WCF                                  14   FTPs                                       FEMA        Transportation
                                                    $12K       Other   Expenses            $2610K        Appropriated                               Security    Administration
           National    Vetting Center
                                                                                                                                                    TSA       United    States
                                                                                    $1918K    SB                                                    Coast Guard         USCG               and
                                                                                    $408K VVCF
           Identity   Intelligence                                                                                                                  United States Secret
                                                                                    $34K   Other   Expenses
                                                         1367                                                                                       Service    USSS            The

                                                Information                                                                                         Privacy    Office    is    currently
           Cyber Security                                        Sharing
                                                         and
                                             Security          Safeguarding                                                                         procuring a contract for a
                                                             FTPs                                                                                   FOIA processing solution
           Privacy    Oversight
                                                         6
                                                                                                1139
                                               $1011     K   Appropriated                                                                           geared towards            the    needs
                                                                                              Compliance
                                                                                                                                                    of   a modern     FOIA
                                              $822K     SB                                      5 FTPs
           FOIA Oversight                                                                 $843K Appropriated                                        operation
                                              $175K WCF
                                              $15K Other Expenses
                                                                                          $685K    SB
                                                                                          $146K WCF
                                                                                          $12K Other Expenses




                                                                                          Homeland                               Protect      Connect Perform
                                                                                    Ø     Security                                                                                    ri




CONFIDENTIAL          SUBJECT TO PROTECTIVE                               ORDER                                                                                                             NTG00103810
               Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 5 of 14


                                    isca         rear       s          s
                                                                                 usget                               v




                                                  FY 2017                   FY 2018                     MITTEN
                                                  Enacted                  Enacted                      nacted

                     Organization          Pos   FTE   Amount    Pos       FTE   Amoun                  E    A

                Privacy   Office           43     39    $7851    42        38         $8464   42    38           $8664

                                           43     39    $7851    42        38         $8464   42    38           $8664


                Subtotal   Discretionary   43     39    $7851    42        38         $8464   42    38           $8664

                Appopriation




                                                                Homeland
                st
                                                            es Security                       Protect   Connect Perform
                                                                                                                          0




CONFIDENTIAL   SUBJECT TO PROTECTIVE               ORDER                                                                      NTG00103811
                    Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 6 of 14


                                                                 FOIA Authority




               In   August   2011   the DHS Secretary          delegated     the responsibility   to   fulfill   duties related to

               FOIA to the Chief Privacy Officer            Responsibilities of     the Chief Privacy OfficerChief FOIA

               Officer



                               Monitor implementation             of   the   FOIAPA
                               Recommend           Program Improvements           to   the DHS Secretary

                               Oversight of the DHS FOIA Program Performance Metrics

                               Training

                               Liaison    with   Office   of   Government Information         Service

                               Public    Liaison


                               Represent     DHS    at    the Chief FOIA Officers       Council




                                                                         Homeland
                      11
                                                                 es Security                      Protect        Connect Perform


          I




CONFIDENTIAL        SUBJECT TO PROTECTIVE                  ORDER                                                                     NTG00103812
               Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 7 of 14


                                                                             Organization                                        Chart




                                                                                                                                                                             FY   19FY20            FY   19FY20           FY18   OnBoard
                                                                               Acting    Chief Privacy        Officer                 Special   Assistant       to the
                                                                                                                                                                             AUTH       FTP             AUTH    FTE              Os
                                                                                        Chief FOIA       Officer                       Chief    Privacy       Officer
                                                                                                                                                                                   42                      42
                                                                                                                                                                         1                      1                     1



                                                                                    Jonathan         R   Cantor                          Roman      Jankowski




                                              Acting    Deputy Chief

                                                                                                                                        Deputy      Chief      Privacy
                                              Privacy    Officer      and
                                                                                            Chief    of Staff
                                               Deputy     Chief FOIA                                                                                Officer
                                                                                             Ruby        Miller
                                                        Officer                                                                            Jonathan        Cantor

                                                 James        Holzer                       Auth      5     OB      3




                                                Senior Director                                           Senior       Director                Senior Director                      Senior          Director

                                             FOIA   Operations         and                                                      and      Security     Safeguarding
                                                                                                         Privacy       Policy                                                     Privacy       Compliance
                                                 Management                                                                                 and     Information
                                                                                                             Oversight                                                              Lindsey             Vogel
                                             Jimmy Wolf rey Acting                                                                                  Security
                                                                                                           David       Lindner
                                                                                                                                            Scott     Matthews

                                               Auth      15     OB     13                                  Auth        6   OB   4              Auth    6    OB4                     Auth            5     OB     3




                                                          FOIA Policy             Director      FOIA
                                             Director

                                Disclosure                                                      and
                     Director                  Compliance and                      Appeals
                                                                                                                                                                              Key
                      Eric   Neuschaefer               Training                         Litigation                                                                                            Non career                   Vacant

                                                    Rose       Bird                      Vacant

                                                                                                                                                                                                Career                     Acting




                                                                                           Homeland
                                                                               es Security                                                  Protect               Connect Perform

          leIf  PC




CONFIDENTIAL   SUBJECT TO PROTECTIVE                                    ORDER                                                                                                                                                         NTG00103813
               Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 8 of 14


                                          FOIA Branch Organization


           Freedom of Information Act Team           FOIA
           The DHS PRIV FOIA Branch           consists of three       teams Disclosure              FOIA   Policy

           Compliance and Training       and Appeals and Litigation

                      Disclosure       Primarily responsible for receiving               tracking     processing       and

                     closing   all    FOIA   requests received        by the    DHS PRIV


                     Appeals and Litigation         Liaison     between        OGC      and   DHS PRIV         leadership on

                     complex FOIA matters           including       initial   FOIA requests          appeals    and

                      litigation     Also responsible   for   receiving        tracking    and processing requests           in



                      litigation




                      FOIA   Policy     Compliance and Training               Responsible      for   developing       and

                      implementing FOIA guidance              and    training       materials for    FOIA   professionals

                     and   DHS employees           Also responsible           for   oversight of     Component FOIA
                     Offices   implementation of        FOIA


                   IP                                         Homeland
                                                     E3       Security
                                                                                          Protect   Connect Perform




CONFIDENTIAL   SUBJECT TO PROTECTIVE           ORDER                                                                          NTG00103814
                   Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 9 of 14


                                                 FOIA Primary Challenge



               Decentralization

                       Independent    responsibility   for   establishing      operating    and appropriately      resourcing
                       their   FOIA operations

                       Thirteen   Component FOIA processing          centers

                       Varying levels of input and insight into Departmental               FOIA resources



                  roblem

                 Program Coordination                  44      Difficulty     planning for future challenges          Inability

                                                               to sustainably reduce         backlog

                 Request    Coordination               44      Duplication      of efforts    Issues with referrals and

                                                               consultations Inconsistent disclosures


                 Workforce     Management and          44      Uncoordinated        surge and backlog       efforts

                 Planning                                      Difficulties    sharing    manpower

                 Inconsistent   Procedures             44      Difficulty     providing    practical   training   Compliance
                                                               issues   Inconsistent       disclosures




                                                                  Homeland
                                                             es Security                      Protect   Connect Perform




CONFIDENTIAL       SUBJECT TO PROTECTIVE          ORDER                                                                           NTG00103815
               Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 10 of 14




                Increase    in   Incoming Requests
                           Expect   10     growth              in   incoming requests each year

                           USCIS ICE CBP and OBIM continue                                    to receive           around          90     of   all   incoming

                           requests
                                  USCIS expects                18     increase           in   requests from individuals                        in    immigration

                                  court proceedings


                                                                    Growth    in     DRS FOIA Production

                                                                             FY 09    FY 13   FY 14   FY 18




                                                                                                  100         increase   over   5 years

                                        Requests    Received

                                                                                                               11111


                                                                                                  92      increase       over 5 years

                                       Requests    Processed

                                                                                                                 1639921




CONFIDENTIAL   SUBJECT TO PROTECTIVE                           ORDER                                                                                               NTG00103816
               Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 11 of 14


                                                       FOIA Primary Challenges




                                               DHS       Select     Components       Backlogs          FY2008
                                                                           FY2018
                                    120000



                                    100000


                                     8001110




                                     60000



                                    40000

                                    20000




                                               FYO8   FY09   FY10   FY11   FY12   FY13   FY14   FY15   FY16   FY       FY
                                                                                                              2017    2018



                                                              DHS          Cl3P




                 Root Causes                     Decentralization                 Technology            and     interoperability

                                                 limitations Staffing                    and resource constraints


                FITrimary Drivers                Volume Complexity Growth                               in    electronic       records


                 Complications                   A file      referrals




                   111
                                                                    0       Homeland
                                                                            Security
                                                                                                                     Protect   Connect Perform




CONFIDENTIAL   SUBJECT TO PROTECTIVE                    ORDER                                                                                    NTG00103817
                Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 12 of 14




               Goal    Sustainable       Backlog   Reduction


                 What has    not worked

                       Uncoordinated       Component led   efforts


                            Hiring   contractors

                            Authorizing overtime

                            Initiating    a surge as the end   of   the fiscal year draws     near


                 What has worked
                       Creation of enterprise      wide FOIA processing       solution

                       Oversight
                       Increased     centralization




                                                               Homeland
                  11
                                                       es Security                  Protect   Connect Perform
                                                                                                                IN


          I




CONFIDENTIAL     SUBJECT TO PROTECTIVE             ORDER                                                             NTG00103818
                Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 13 of 14




               Keys   to Future   Backlog      Reduction


                       Modern     FOIA processing       solution



                       Coordinated strategy and approach

                           FOIA performance metrics
                           DHS FOIA employee development
                           Increased     oversight to ensure the       use of best practices   by

                           Components


                       Clear   legislative   authority for   DHS   Chief   FOIA Officer over Component
                       FOIA Processing        Centers




CONFIDENTIAL     SUBJECT TO PROTECTIVE             ORDER                                                 NTG00103819
               Case 3:19-cv-03512-WHO Document 69-11 Filed 09/30/20 Page 14 of 14




                                                 Contact   Information



                                                   James   VML     Holzer

                                           Acting Deputy Chief     Privacy   Officer


                                               Deputy Chief FOIA      Officer


                                                   DHS   Privacy   Office


                                               jannesholzerhqdhsgov

                                                     202    3431756




           <   A    it
                         Ow
                                                0        Homeland
                                                         Security
                                                                                       Protect   Connect Perform




CONFIDENTIAL       SUBJECT TO PROTECTIVE   ORDER                                                                   NTG00103820
